36 A.3d 242 (2012)
303 Conn. 928
FAIRCHILD HEIGHTS RESIDENTS ASSOCIATION, INC.
v.
FAIRCHILD HEIGHTS, INC.
SC 18917
Supreme Court of Connecticut.
Decided January 25, 2012.
Douglas J. Varga, Bridgeport, in support of the petition.
Thomas T. Lonardo, Meriden, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 131 Conn.App. 567, 27 A.3d 467 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly reverse and remand with direction to dismiss the action based on a determination that the plaintiff failed to exhaust its administrative remedies and lacked associational standing?"
HARPER, J., did not participate in the consideration of or decision on this petition.